Title: General Orders, 22 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Nov: 22nd 1775
Parole Ipswich.Countersign Kingston


The General has been informed more than once or twice, that an Idea prevails amongst some of the First Lieutenants, upon the New establishment, that if their Captains do not recruit a Company, the Command of it will be taken away, and given to such First Lieutenant, provided he can fill it up; which makes the First Lieutenants indifferent, and luke warm, in the recruiting business; whence such an Opinion could arise is not easy to say, but if it be possible, that there are any Officers in this army actuated by such principles, the General most positively

assures them, that they not only deceive themselves, but if proof can be given of such a charge, such guilty enemies to their Country, will with disgrace be dismissed from the Continental Army & service for ever—The General thought it his duty to give them this public notice.
Whenever the Commanding Officer of one of the new regiments gives a Furlough to a recruit, he is previously to give Notice thereof, to the Commanding Officer of the regiment, the recruit then belongs to, in order that he may be apprized thereof and know in what manner to make his weekly return, the doing of which is by no means to be neglected.
The men of the Artillery Regiment are not to be recruited into the other regiments.
As fast as the Men move into Barracks, the Colonels are to take especial care that the Tents be immediately delivered into the hands of the Qr Mr General, who after the present hurry of business is a little over, is to have them washd, repaired and laid by.
It is expected that the Colonels will frequently visit their Mens Barracks, and see that they are kept clean and decent; their Victuals properly cook’d &c.—nothing contributes more to the health of the troops or can add more to the reputation of the Officers than Men to be seen healthy, clean & well dressed.
Those Officers who have been all the summer in service, and recommended by the Honble the Council of this colony, for commissions, may now apply for them, through their Colonels; it is expected that those who have given in their Names to stay, and are appointed to some of the New Regiments, will not apply, as those Commissions will be given out by Regiments, so soon as the New Establishment takes place.
The General approves the sentence of the General Court Martial held upon Dr Chiney, and orders it to take place immediately.
